Case: 14-11250      Document: 00513181305         Page: 1    Date Filed: 09/03/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                      No. 14-11250                       United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
MICHAEL L. MALONE,                                                      September 3, 2015
                                                                           Lyle W. Cayce
              Plaintiff - Appellee                                              Clerk

v.

ADRIAN W. TIDWELL, F.W.P.D. Officer, K-9 Officer; OFFICER JUSTIN L.
STROUD, F.W.P.D, West Field Operations; OFFICER JOHN T. DAVIS,
F.W.P.D., West Field Operations; JAMES S. FIELDS, F.W.P.D., West Field
Operations; OFFICER JASON L. GIPSON; NATHAN S. LEHMAN, ID# 3727,

              Defendants - Appellants




                  Appeals from the United States District Court
                       for the Northern District of Texas
                             USDC No. 4:09-CV-634


Before KING, DENNIS, and OWEN, Circuit Judges.
PER CURIAM:*
       In our earlier opinion, we cited Fifth Circuit Rule 47.6 and affirmed the
district court’s judgment.        We withdraw that opinion and substitute the
following:




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-11250      Document: 00513181305   Page: 2   Date Filed: 09/03/2015



                                 No. 14-11250
      Defendants-Appellants Adrian Tidwell, John Davis, James Fields, Jason
Gipson, Justin Stroud, and Nathan Lehman appeal the district court’s denial
of their motions for summary judgment. After hearing oral arguments and
considering the record and the briefs, we conclude that the district court did
not err in denying summary judgment and we therefore DISMISS this appeal
for lack of jurisdiction.




                                       2